Citation Nr: 0202434	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  96-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of multiple joints.

2.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a left shoulder injury with 
traumatic arthritis and instability.

3.  Entitlement to an increased evaluation in excess of 30 
percent for diverticulitis with diverticulosis.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C. that denied the veteran's claim of entitlement to 
service connection for degenerative arthritis of multiple 
joints.  A hearing was held at the RO in February 1997. 

The Board points out that a decision on the claims for an 
increased evaluation for a left shoulder disability and 
diverticulitis will be deferred.  The Board is undertaking 
additional development with respect to these two claims 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When development is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099,3105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
the veteran's and/or his representative's response, the Board 
will prepare a separate decision addressing the issue of 
entitlement to an increased evaluation for a left shoulder 
disability and for diverticulitis.


FINDING OF FACT

The objective medical evidence does not demonstrate that the 
veteran suffers from degenerative arthritis of multiple 
joints related to service or that such disability became 
manifest to a compensable degree within a year of his 
separation from service.


CONCLUSION OF LAW

Degenerative arthritis of multiple joints was not incurred in 
or aggravated during service, nor did it become manifest to a 
compensable degree within a year of service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.304, (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that he suffers from 
degenerative arthritis of multiple joints as a result of his 
active service.

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran was sent a letter in 
June 2001 which explained, among other things, the VCAA and 
what evidence was needed to substantiate his claim for 
service connection for degenerative arthritis of multiple 
joints.  Further, during the course of this appeal, the 
veteran was provided with a Statement of the Case and two 
Supplemental Statements of the Case.  These documents 
provided more than adequate notification of the information 
and medical evidence necessary to substantiate the claim.   

Thus, the veteran has been advised of the evidence necessary 
to substantiate his claim, and the liberalizing law has been 
considered, as reflected in the August 2001 Supplemental 
Statement of the Case (which made reference to the June 2001 
letter).  The Board also notes that, as will be addressed 
below, at this point there is no reasonable possibility that 
additional assistance would aid in substantiating the 
veteran's claim for service connection for degenerative 
arthritis of multiple joints.  Therefore, the facts relevant 
to this claim have been properly developed and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as 
sarcoidosis, a presumption of service connection arises if 
the disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service, one year 
for arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Prior to discussing the relevant evidence of record, the 
Board points out that as service connection has previously 
been established for the residuals of a left shoulder injury, 
to include arthritis and instability, medical evidence 
pertaining to the veteran's left shoulder disability - and in 
particular, left shoulder arthritis - while noted below, is 
of minimal relevance in adjudication this claim of service 
connection for degenerative arthritis of multiple joints.  

As noted above, the veteran served on active duty from 
February 1946 to August 1968.  A review of his service 
medical records reveals that they are negative regarding 
treatment for or diagnoses of arthritis.  

A February 1946 entrance examination report reflects that the 
veteran presented with no musculoskeletal defects.  A 
February 1952 examination report indicates that the veteran's 
neck, upper extremities, lower extremities, spine, and 
"other musculoskeletal" were normal.  In September 1955 the 
veteran presented with a foot injury which resulted in 
swelling; X-rays taken at the time were negative.  X-rays of 
the veteran's left knee taken in January 1957 revealed no 
significant abnormality of the bones or soft tissues, and a 
medical examination report dated in December 1957 also 
reflects that the veteran's neck, upper extremities, lower 
extremities, spine, and "other musculoskeletal" were 
normal.  

In December 1960, the veteran presented with aching pain in 
his right shoulder. Examination of the shoulder revealed no 
pain or tenderness, and the veteran was diagnosed with 
myalgia.  A medical examination report dated in March 1961 
reflects that the veteran's neck, upper extremities, lower 
extremities, spine, and "other musculoskeletal" were 
normal.

In June 1963 the veteran presented with a low back ache which 
had become gradually worse.  Some muscle spasm was noted, and 
X-rays were ordered.  The diagnosis was deferred.  X-rays 
taken that same day showed normal lumbar spine curvature, and 
well maintained disc spaces, and the impression was that the 
spine was normal.  A medical examination report dated in 
December 1963 reflects that the veteran's spine - as well as 
his neck, upper extremities, lower extremities, and "other 
musculoskeletal" - was normal.

A December 1966 medical examination report again reflects 
that the veteran's neck, upper extremities, lower 
extremities, spine, and "other musculoskeletal" were 
normal.

Post service medical evidence includes a June 1972 
radiographic report which indicates that the veteran's left 
shoulder showed no bone or joint disease.  In July 1974, a VA 
examination was accomplished, and the veteran was diagnosed 
with the residuals of a left shoulder injury without X-ray 
evidence of arthritis.  Degenerative changes were shown in 
the left shoulder on X-rays taken in March 1993.  

A VA compensation or pension examination was accomplished in 
August 1995, the report of which indicates that the veteran's 
medical problems included degenerative arthritis of the 
cervical spine as well as arthritis of the knees, elbows, and 
feet; his main complaint was of left shoulder arthritis.  As 
a result of this examination the veteran was diagnosed with, 
among other things, degenerative arthritis of the spine and 
many joints.  

During the February 1997 RO hearing the veteran testified 
that he first became aware that he suffered from degenerative 
arthritis of multiple joints while serving in France in 1953, 
when he began experiencing pain in his joints and muscles 
after exercising; and that he suffered from traumatic right 
ankle and foot arthritis (he did not elaborate further in 
this regard).  He related that rather than going on sick 
call, he would take medication, and that while he did not 
seek formal treatment, he received informal treatment from a 
friend on weekends and evenings.  He added that he received 
"legitimate' treatment on four or five occasions while in 
service.  The veteran noted that arthritis ran in his family.  
The veteran related that currently, the condition flares up 
in different parts of his body at different times.  

Another VA examination was accomplished in March 1997, the 
report of which indicates that the veteran noted that he had 
pain the right hip joint, right ankle, both knees, and both 
shoulder joints.  Generally, examination of these joints was 
normal, save the shoulder joints, where some stiffness and 
discomfort was elicited.  As a result of this examination, 
the veteran was diagnosed with degenerative arthritis of the 
knees and shoulder joints, among other things.  

Finally, January and March 1998 VA outpatient treatment 
records reflect that the veteran presented with a complaint 
of a long history of neck pain with radiation.  He was 
diagnosed with cervical pain.  

Again, the veteran contends that he suffers from degenerative 
arthritis of multiple joints as a result of his active 
service.  Taking into account all of relevant evidence 
discussed above, however, the Board finds that service 
connection is not warranted for such a disability.  

The Board again notes that the service medical records are 
completely negative for treatment or diagnoses of any form of 
arthritis during service, and the post service evidence does 
not indicate that same was diagnosed, to a compensable degree 
or otherwise, within a year of the veteran's separation from 
service.  In fact, the first medical indication that the 
veteran suffered from arthritis was dated in March 1993 when 
X-rays showed degenerative changes in the left shoulder.  

Indeed, subsequent VA examinations note diagnoses of 
arthritis of other joints, however, there is no X-ray 
evidence to support these diagnoses, and in any event, the 
bottom line in this matter is that there is no medical 
evidence indicating or even suggesting that the veteran 
suffered from arthritis in service or within years of his 
separation from service.  

In this regard, the Board notes that the veteran's testimony 
to the effect that he first determined that he had 
degenerative arthritis was while in service subsequent to the 
onset of joint and muscle pain, without supporting medical 
evidence (and he does not have the requisite medical training 
or expertise), is not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  

Thus, the Board finds that record clearly indicates that the 
veteran did not incur nor suffer from degenerative arthritis 
in service nor was he diagnosed with same until years after 
service.  Therefore, the Board finds that the evidence does 
not demonstrate that the alleged degenerative arthritis of 
multiple joints is in any way related to service.  

An additional medical examination to specifically include X-
ray studies could certainly rule in or rule out the existence 
of arthritis, in one or multiple joints, as such (as alluded 
to above) is not entirely clear from the relevant post 
service medical evidence (as noted while multiple joint 
arthritis has been variously diagnosed, there is no X-ray 
evidence to support these diagnoses).  However, further 
assistance in this matter is not necessary, as there is no 
reasonable possibility that any further assistance would aid 
in substantiating the veteran's claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

In other words, even if X-ray evidence showed the existence 
of degenerative arthritis in multiple joints as alleged, the 
bottom line is that this disability was not shown in service 
or for years after service.  Given the particular facts of 
this case, as well as the RO having complied with the 
necessary obligation to notify the veteran, as mentioned 
above, the Board does not find that this claim needs to be 
remanded.

In conclusion, the preponderance of the evidence is against 
the claim that the veteran suffers from degenerative 
arthritis of multiple joints that is related in any way to 
his active duty service, or that such disability became 
manifest to a compensable degree within a year of his 
separation from service.  As such, the legal criteria for 
service connection for this disability have not been met.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and service 
connection for degenerative arthritis of multiple joints must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for degenerative arthritis 
of multiple joints is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



